Motion for writ of error coram nobis granted and the order entered and decision filed March 31, 1999 (259 AD2d 1030) are hereby vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether defendant was denied his right to decide whether to testify at trial. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order entered and decision filed March 31, 1999 are vacated and the Court will consider the appeal de novo (see, People v LeFrois, 151 AD2d 1046). Defendant is directed to file and serve his records and briefs on or before July 16, 2001. Present — Green, J. P., Pine, Wisner, and Scudder, JJ.